EXHIBIT 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. § 1350, as created by Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Minerco Resources, Inc. (the “Registrant”) hereby certifies, to such officer’s knowledge, that: the accompanying Quarterly Report on Form 10-Q of theRegistrant for the quarter endedApril 30, 2013(the “Report”) fully complies with the requirements of Section 13(a) or Section 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: June 19, 2013 By: /s/ John Powers John Powers Chief Executive Officer and Chief Financial Officer
